DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 08/11/2022 is acknowledged.

Response to Amendment
Applicant's amendment to the claims filed on 08/11/2022 has been acknowledged and entered. Claims 18-20 have been cancelled and new claims 21-23 have been added. Non-final office action on the merits is as follows: 

	
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (U.S. Patent Pub. No. 2015/0035073, from hereinafter “Ando”) in view of Cheng et al. (U.S. Patent Pub. No. 2020/0135475, from hereinafter “Cheng”).
Regarding Claim 1, Ando in Fig. 1-14 teaches a method, comprising: forming a gate dielectric layer (122) on a fin structure, wherein the gate dielectric layer comprises an interfacial layer on the fin structure and a high-k dielectric layer on the interfacial layer (¶ 0044); forming a buffer layer (124) on the gate dielectric layer; forming, on the buffer layer, a dopant source layer (128) comprising a dopant; doping, with the dopant, a portion of the high-k dielectric layer adjacent to the interfacial layer; removing the dopant source layer and the buffer layer (Fig. 7); forming a dopant pulling layer (136) on the gate dielectric layer; and tuning the dopant in the gate dielectric layer by the dopant pulling layer (¶’s 0056-0057 describing tuning; ¶’s 0034-0058). 
	While, Ando teaches forming a buffer layer, Ando fails to specifically teach that the dopants of the dopant source layer reach the high-k dielectric layer with the buffer layer in place in both of the devices (106A/106B). For the purpose of complete examination, the examiner will rely on Cheng who teaches a similar method in Fig.’s 3-15, comprising: forming a gate dielectric layer (502/504) on a fin structure, wherein the gate dielectric layer comprises an interfacial layer (502) on the fin structure and a high-k dielectric layer (504) on the interfacial layer; forming a buffer layer (602) on the gate dielectric layer; forming on the buffer layer, a dopant source layer (604) comprising a dopant; forming a dopant pulling layer (702) on the gate dielectric layer; and tuning the dopant in the gate dielectric layer by the dopant pulling layer (¶’s 0033-0050). 
In view of the teachings of Cheng, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Ando to include that the dopants of the dopant source layer may reach the high-k dielectric layer even with the buffer layer in place if desired because this is an obvious matter of design choice depending on the specifications of the annealing process and whether it is desired that some of the materials of the buffer interact with dielectric layer too. In particular, since both Ando and Cheng teach buffer layers comprising similar materials making said combination is deemed to be within the routine skill of somebody in the art. 
Regarding Claim 3, Ando teaches removing the dopant pulling layer (136); and forming a gate electrode (138/142/144) on the gate dielectric layer (Fig. 9-14; ¶’s 0058-0067). 
Regarding Claim 5, Ando teaches wherein the doping the portion of the high-k dielectric layer comprises diffusing, under a thermal condition, the dopant to the portion of the high-k dielectric layer (¶’s 0049-0052). 
Regarding Claim 7, as in the combination above, Cheng teaches wherein the dopant pulling layer (702) comprises one or more of titanium nitride, titanium silicon nitride, silicon nitride, titanium germanium nitride, germanium nitride, titanium germanium nitride, tantalum silicon nitride, tantalum germanium nitride, tantalum silicon germanium nitride, tantalum nitride, tungsten silicon nitride, tungsten germanium nitride, tungsten silicon germanium nitride, tungsten nitride, tungsten carbon nitride, silicon, germanium, silicon germanium, titanium silicide, tantalum silicide, tungsten silicide, and boron tungsten silicide, and both Ando and Cheng teaches the tuning the dopant in the gate dielectric layer comprises tuning the dopant under a thermal condition (Cheng - ¶’s 0044-0048; Ando – ¶’s 0054-0057). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando as modified by Cheng above, and further in view of More et al. (U.S. Patent Pub. No. 2019/0035694, from hereinafter “More”).
Regarding Claim 4, Ando removes the dopant pulling layer (136) prior to forming the gate electrode and therefore fails to teach forming a gate electrode on the dopant pulling layer (Fig. 8-14). 
More in Fig. 9-18 teaches a similar method comprising: forming a dopant pulling layer (265) on the gate dielectric layer (264); tuning the dopant in the gate dielectric layer by the dopant pulling layer (Fig. 15); and forming a gate electrode (270) on the dopant pulling layer (¶’s 0034-0039). 
In view of the teachings of More, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Ando to include forming a gate electrode on the dopant pulling layer because it would be an obvious matter of design choice to leave the dopant pulling layer behind to be used in conjunction with the gate electrode layers to more finely tune the performance of the device if desired.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach forming an additional high-k dielectric layer on the high-k dielectric layer prior to forming the dopant pulling layer.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach forming an intermixing layer between the high-k dielectric layer and the dopant pulling layer, wherein the intermixing layer comprises silicon or germanium.

Claims 8-17 and 21-23 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 8 including “forming, on the first and second buffer layers, a dopant source layer comprising a dopant; doping, with the dopant, a portion of the first high-k dielectric layer adjacent to the first interfacial layer and a portion of the second high-k dielectric layer adjacent to the second interfacial layer; removing the dopant source layer; removing at least one of the first buffer layer and the second buffer layer; forming a first dopant pulling layer on the first gate dielectric layer and a second dopant pulling layer on the second gate dielectric layer, wherein the first and second dopant pulling layers comprise silicon or germanium at different concentrations; and tuning the dopant in the first and second gate dielectric layers by the first and second dopant pulling layers, respectively", and the limitations of base claim 21 including “forming a buffer layer on the high-k dielectric layer; doping the buffer layer and the high-k dielectric layer with a dopant; forming a first dopant pulling layer on the high-k dielectric layer over the first fin structure and a second dopant pulling layer on the high-k dielectric layer over the second fin structure, wherein the first and second dopant pulling layers comprise silicon at different concentrations; and tuning the dopant in the high-k dielectric layer over the first and second fin structures by the first and second dopant pulling layers, respectively”. In particular, the prior art of record falls short with regards to teaching the specific steps of dopant source layer and the dopant pulling layers in both devices in conjunction with other layer elements as specifically claimed in the methods of both claims. 

	 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        December 3, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894